             Case: 19-14386    Date Filed: 05/06/2020   Page: 1 of 13



                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-14386
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 8:18-cv-01646-JSM-SPF



TACARA ANDERSON,
on behalf of minor child MA,

                                                 Plaintiff - Appellant,

versus

JONATHAN VAZQUEZ,
Officer,

                                                 Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (May 6, 2020)

Before GRANT, LUCK, and EDMONDSON, Circuit Judges.
                   Case: 19-14386        Date Filed: 05/06/2020       Page: 2 of 13



PER CURIAM:



          Plaintiff Tacara Anderson, on behalf of her minor son M.A., appeals the

district court’s order granting summary judgment in favor of Defendant Officer

Jonathan Vasquez in Plaintiff’s civil action, filed pursuant to 42 U.S.C. § 1983.

Plaintiff contends that a policeman’s use of a K-9 to stop M.A. constituted

excessive force in violation of the Fourth Amendment. No reversible error has

been shown; we affirm.

          This appeal arises out of events that occurred on the night of 22 July 2014.

Viewed in the light most favorable to Plaintiff, these facts are pertinent.

Undercover detectives with the St. Petersburg Police Department were conducting

surveillance near an apartment complex that had experienced recently a series of

auto burglaries.1 The detectives communicated with each other over the police

radio and described their observations at the actual time the events occurred. At

some point, Officer Vasquez -- who was not involved in the surveillance activities

-- began listening to the detectives’ radio communications.

          After midnight, the detectives observed three persons walking in and around

vehicles parked at the apartment complex. A transcript of the radio transmission

shows that the detectives described one of the three people as being “fairly tall” or


1
    In Florida, auto burglary is a felony offense. See Fla. Stat. § 810.02.
                                                    2
              Case: 19-14386     Date Filed: 05/06/2020    Page: 3 of 13



the “tall one” and referred to the other two people as “the small ones,” “the little

ones,” or the “smaller guys.” Words like boys or juveniles or children were not

used. As the detectives watched, they observed two of the persons enter a vehicle

and take something out. The third person -- later identified as M.A. -- then assisted

the others in concealing the stolen item in a backpack. At that point, the detectives

requested back-up from a K-9 officer; Officer Vasquez, hearing the request,

responded to the call.

      Officer Vasquez arrived at the location specified by the detectives and got

his K-9 partner, Ares, out of the car. Officer Vasquez then saw three figures

walking along the street about forty to fifty feet away. Officer Vasquez

announced, “Police. K-9. Get on the ground or I will release my dog.” The three

suspects looked in Officer Vasquez’s direction and then immediately took off

running. It was dark out. Officer Vasquez swears he was unable to see facial

features or determine the age or size of the suspects -- he saw only that the figures

were attempting to flee. Officer Vasquez ran after the three suspects with Ares on

a leash. Officer Vasquez then shouted a second warning; the three suspects

ignored the warning and continued running. At that point, Officer Vasquez

released Ares.

      Officer Vasquez turned a corner and saw that Ares had caught one of the

suspects (M.A.). Immediately, Officer Vasquez gave the command for the dog to


                                           3
               Case: 19-14386      Date Filed: 05/06/2020     Page: 4 of 13



let go; and Ares did. Officer Vasquez says it was not until M.A. was caught that

Officer Vasquez saw M.A.’s size. At the time of the incident, M.A. was 12 years’

old, 4 feet 10 inches tall, and weighed 75 pounds.2 Officer Vasquez called

immediately for medical assistance, and M.A. was carried to the hospital. M.A.

suffered significant injuries to the back of his right leg as a result of the dog bite.

       According to M.A., the entire incident -- from when Officer Vasquez first

called out and M.A. started running to when M.A. was bitten -- lasted about thirty

to forty seconds. Officer Vasquez then acted “quickly” in commanding the dog to

let go. About the reason M.A. ran from Officer Vasquez, M.A. explained that --

given how dark it was -- M.A. did not know that Officer Vasquez (who was in

uniform) was a police officer and thought, instead, that he was the owner of the car

that had just been burglarized. M.A. said no objects stood between M.A. and

Officer Vasquez that would have obstructed Officer Vasquez’s view of M.A.

during the ensuing chase.

       Plaintiff filed this civil action against Officer Vasquez, in his individual

capacity, asserting a claim for excessive force in violation of the Fourth

Amendment. The district court granted Officer Vasquez’s motion for summary

judgment: a motion asserting qualified immunity. The district court concluded that


2
 These measurements are not the only ones to the point in the record for M.A. Plaintiff’s
complaints said M.A. was somewhat bigger: standing 5 feet tall and weighing 80 pounds. We
have used the smaller numbers for our decision-making.
                                             4
              Case: 19-14386     Date Filed: 05/06/2020      Page: 5 of 13



Plaintiff had demonstrated no constitutional violation and no violation of a

constitutional right that was already clearly established.

      We review de novo a district court’s grant of summary judgment, viewing

the evidence and all reasonable factual inferences in the light most favorable to the

nonmoving party. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).

      “Qualified immunity offers complete protection for government officials

sued in their individual capacities if their conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). To

avoid summary judgment based on qualified immunity, Plaintiff carries the burden

and must show both that Officer Vasquez violated a federal right and that the right

was already clearly established when Officer Vasquez acted. See id. The doctrine

of qualified immunity, when applied properly, “protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563

U.S. 731, 743 (2011).

      A federal right is “clearly established” when “at the time of the officer’s

conduct, the law was sufficiently clear that every reasonable official would

understand that what he was doing is unlawful.” D.C. v. Wesby, 138 S. Ct. 577,

589 (2018) (quotations omitted). “We do not require a case directly on point, but

existing precedent must have placed the statutory or constitutional question beyond


                                           5
               Case: 19-14386     Date Filed: 05/06/2020     Page: 6 of 13



debate.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis added); see

Wesby, 138 S. Ct. at 589. In determining whether the law is clearly established,

courts must consider “whether the violative nature of particular conduct is clearly

established . . . in the light of the specific context of the case, not as a broad

general proposition.” Mullenix, 136 S. Ct. at 308 (emphasis in original).

      “Although suspects have a right to be free from force that is excessive, they

are not protected against a use of force that is necessary in the situation at hand.”

Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010) (quotations

omitted). “[T]he right to make an arrest or investigatory stop necessarily carries

with it the right to use some degree of physical coercion or threat thereof to effect

it.” Graham v. Connor, 490 U.S. 386, 396 (1989). An officer’s use of force is

unconstitutionally excessive only if the force used was “objectively [un]reasonable

in light of the facts and circumstances confronting” the officer. Id. at 397

(quotations omitted).

      “In determining the reasonableness of the force applied, we look at the fact

pattern from the perspective of a reasonable officer on the scene with knowledge of

the attendant circumstances and facts, and balance the risk of bodily harm to the

suspect against the gravity of the threat the officer sought to eliminate.”

McCullough v. Antolini, 559 F.3d 1201, 1206 (11th Cir. 2009). The merits of

excessive force claims are fact sensitive. We must consider all of the


                                            6
              Case: 19-14386     Date Filed: 05/06/2020    Page: 7 of 13



circumstances; among other things, “the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.”

Graham, 490 U.S. at 396.

      We stress that “[t]he ‘reasonableness’ of a particular use of force must be

judged from the perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight.” Id. And we must allow “for the fact that police

officers are often forced to make split-second judgments -- in circumstances that

are tense, uncertain, and rapidly evolving -- about the amount of force that is

necessary in a particular situation.” Id. “We are loath to second-guess the

decisions made by police officers in the field.” Vaughan v. Cox, 343 F.3d 1323,

1331 (11th Cir. 2003).

      The evidence, viewed in the light most favorable to Plaintiff, shows that

Officer Vasquez acted objectively reasonably under the circumstances when he

released Ares. Officer Vasquez knew that detectives had observed three suspects

committing vehicular burglary: a felony offense. See Fla. Stat. § 810.02. He and

his dog had been called to the scene as back-up by other police officers who had

been watching the suspects. After Officer Vasquez saw the suspects and

announced himself, the three suspects attempted immediately to evade arrest by




                                           7
              Case: 19-14386     Date Filed: 05/06/2020    Page: 8 of 13



flight; they refused two orders to stop and get on the ground. It was very dark and

was late -- after midnight.

      Given the felony suspects’ noncompliant behavior, that the suspects carried

a backpack that could have concealed a weapon (at the time, the police did not

know what had been taken from the vehicle), and that the suspects fled at night

through a populated area where an extended flight might well be successful, an

objective officer in Officer Vasquez’s position could have believed reasonably that

these fleeing felony suspects posed a danger to others. Faced with a “tense,

uncertain, and rapidly evolving” situation, Officer Vasquez made a split-second

decision to use his K-9 to gain control of the situation and to lessen the risk of

danger. Under these circumstances, we cannot say that Officer Vasquez’s decision

to use his dog was constitutionally unreasonable.

      On appeal, Plaintiff contends that Officer Vasquez knew or should have

known that M.A. was a child or a small person; and Plaintiff then argues that the

use of force employed must therefore be unreasonable. We accept M.A.’s

testimony that no vehicles or objects stood between him and Officer Vasquez.

Still, nothing adequately contradicts Officer Vasquez’s testimony that -- given the

darkness, that the suspects were running, and the speed with which the events

unfolded -- he was unable to see the suspects’ facial features or to determine the

individual size of each of the suspects. Officer Vasquez could determine only that


                                           8
              Case: 19-14386     Date Filed: 05/06/2020   Page: 9 of 13



three suspects (one of whom was taller than the other two) were running in a group

in an attempt to evade arrest. Moreover, at no time during the pertinent radio

transmissions did the detectives -- who had been surveilling the suspects for

several minutes and who called for the K-9 back-up -- indicate that the suspects

were juveniles. The detectives, instead, described the suspects as being “tall,”

“small,” or “little” -- as one suspect related to another. Those adjectives alone

would not have put a reasonable officer on notice that the suspects might have

been juveniles or child-like in size. (In passing, Officer Vasquez -- who is 5 feet 6

inches in height and who weighs 150 pounds -- testified in deposition that he

frequently gets called “small” or “little” himself).

      On this record, nothing evidences that a reasonable officer in Officer

Vasquez’s position must have known that M.A. was a juvenile or that Officer

Vasquez’s use of the K-9 constituted a violation of the Fourth Amendment.

      By the time of this incident in 2014, this Court had some precedent about the

constitutionality of using a K-9 to apprehend a suspect. In Preister v. City of

Riviera Beach, we concluded (without similar precedent) that an officer was

unentitled to qualified immunity from a claim for excessive force when the officer

had ordered his dog to attack a burglary suspect -- and allowed the dog to bite

repeatedly the suspect for at least two minutes -- after the suspect had submitted

immediately to the officers and complied with the officers’ orders to get on the


                                           9
                 Case: 19-14386        Date Filed: 05/06/2020       Page: 10 of 13



ground. 208 F.3d 919, 927 (11th Cir. 2000). In Crenshaw v. Lister, we concluded

that an officer acted objectively reasonably when he used a K-9 to apprehend an

armed robbery suspect who had fled violently from police, crashing his car into a

marked police car and then ran into dense woods at night. 556 F.3d 1283, 1291-92

(11th Cir. 2009). Then, in Edwards v. Stanley, we determined that the initial use

of a K-9 to track and to subdue a fleeing suspect who had committed “a non-

serious traffic offense” was constitutionally reasonable, but that permitting the K-9

to then attack the suspect for five to seven minutes constituted excessive force.

666 F.3d 1289, 1295-96 (11th Cir. 2012).3

         While these cases provide some guidance about the unlawful use of K-9

force, the circumstances presented in this appeal are far different from the

circumstances involved in Priester, Crenshaw, and in Edwards. Most important --

unlike the circumstances in Priester and in Edwards that led to the conclusion that

the officer’s use of force was unconstitutionally excessive, nothing in this record

evidences that Officer Vasquez permitted Ares to attack M.A. for an unduly

prolonged period. To the contrary, the entire incident here lasted only thirty to

forty seconds; and Officer Vasquez immediately issued the command for Ares to

let go as soon as Officer Vasquez saw that M.A. had been caught.




3
    The opinions in these three cases say nothing about the arrested person’s age or physical size.
                                                 10
             Case: 19-14386      Date Filed: 05/06/2020   Page: 11 of 13



      Plaintiff correctly concedes that no binding precedent existed in 2014 that

involved circumstances factually similar to the pertinent circumstances presented

in this case. Plaintiff contends, instead, that Officer Vasquez’s conduct -- given

the state of the law generally -- constituted an “obvious” Fourth Amendment

violation. We reject this argument.

      The Supreme Court has stressed repeatedly that the “clearly established”

standard requires a “high degree of specificity.” See Wesby, 138 S. Ct. at 590

(quotations omitted); Mullenix, 136 S. Ct. at 309; see also Gates v. Khokar, 884

F.3d 1290, 1302-03 (11th Cir. 2018) (collecting cases). Specificity is particularly

important in Fourth Amendment cases, where -- given the many variables

confronting an officer on the scene that must be considered -- it is often difficult

for officers to predict on the spot how the pertinent legal doctrine (here, excessive

force) will apply in the precise factual situation arising before them. See Wesby,

138 S. Ct. at 590; Mullenix, 136 S. Ct. at 308.

      We have recognized a rare “narrow exception” to the general rule requiring

particularized case law to establish clearly the law: the obvious violation. Still,

facts and context dictate case outcomes: not general legal propositions. This

“narrow exception” applies in circumstances where an “official’s conduct lies so

obviously at the very core of what the Fourth Amendment prohibits that the

unlawfulness of the conduct was readily apparent to the official, notwithstanding


                                          11
                 Case: 19-14386   Date Filed: 05/06/2020   Page: 12 of 13



the lack of caselaw.” See Priester, 208 F.3d at 926. For an official to lose

protection under qualified immunity, in some way the “pre-existing law must

dictate, that is, truly compel (not just suggest or allow or raise a question about),

the conclusion for every like-situated, reasonable government agent that what

defendant is doing violates federal law in the circumstances . . ..” Id. at 927. The

law beforehand must give genuine notice.

      Nothing about the pre-existing law tied to the Fourth Amendment’s

prohibitions, especially with the use of K-9s to apprehend suspects, came close to

compelling the definite conclusion for every reasonable police officer that Officer

Vasquez’s use of force was constitutionally unreasonable under the circumstances

presented to him in this case. Tiny differences in the facts of cases, for example,

matters of lighting, of time and place, can justify entirely different outcomes for

the question of whether police conduct was consistent or inconsistent with the

federal law. IF this case presents a constitutional violation at all (and we say

“no”), this case presents no constitutional violation that was obvious when the

officer acted.

      Officer Vasquez was entitled to qualified immunity from Plaintiff’s claim

for excessive force. Accordingly, we affirm both the district court’s grant of

summary judgment in favor of Officer Vasquez and the district court’s denial of




                                           12
             Case: 19-14386     Date Filed: 05/06/2020     Page: 13 of 13



Plaintiff’s motion to alter or amend the final judgment.

      AFFIRMED.




                                         13
                    Case: 19-14386             Date Filed: 05/06/2020                  Page: 1 of 1


                                     UNITED STATES COURT OF APPEALS
                                        FOR THE ELEVENTH CIRCUIT

                                        ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                      56 Forsyth Street, N.W.
                                                      Atlanta, Georgia 30303


David J. Smith                                                                                             For rules and forms visit
Clerk of Court                                                                                             www.ca11.uscourts.gov


                                                     May 06, 2020

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 19-14386-HH
Case Style: Tacara Anderson v. Jonathan Vazquez
District Court Docket No: 8:18-cv-01646-JSM-SPF

This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
system, unless exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF
system by registering for an account at www.pacer.gov. Information and training materials related to
electronic filing, are available at www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today
in this appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
date in accordance with FRAP 41(b).

The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for
rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate
filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office within the
time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content
of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list
of all persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-
1. In addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition
for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time
spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of
a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404)
335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

For questions concerning the issuance of the decision of this court, please call the number referenced in the
signature block below. For all other questions, please call Christopher Bergquist, HH at 404-335-6169.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Djuanna H. Clark
Phone #: 404-335-6151

                                                                                       OPIN-1 Ntc of Issuance of Opinion
